PER CURIAM.
In this appeal of a workers’ compensation order, the employer/self-insured challenges awards of attendant care, rehabilitation, and catastrophic loss benefits. Although the awards of rehabilitation and catastrophic loss benefits are supported by competent substantial evidence and may be affirmed without further elaboration, we must reverse the amount awarded to claimant’s wife for past attendant care.
Claimant’s wife provided four weeks of attendant care and was entitled to payment for 14 hours per week. The only evidence concerning the market rate for the wife’s nonprofessional attendant care was her testimony that she was told by four of her friends who were registered nurses that they earned from $10.00 to $13.00 per hour working in hospitals and doctor’s offices. Based upon this testimony the Judge of Compensation Claims (JCC) determined that $10.00 per hour represented “fair value” for the wife’s services.
We agree with the employer that the wife’s testimony, aside from its hearsay nature, cannot be considered competent substantial evidence sufficient to support the $10.00 per hour rate. The compensation paid to registered nurses for professional services performed in doctor’s offices and hospitals has little to do with the market rate for part-time, nonprofessional, in-home attendants. We reject claimant’s suggestion that the JCC could properly rely upon this evidence absent some contrary evidence put forth by the employer. It is the claimant’s burden to prove by competent substantial evidence the quantity, quality and duration of the claimed attendant care. Walt Disney World Co. v. Harrison, 443 So.2d 389 (Fla. 1st DCA 1983). This burden includes establishing the market rate for care.
We vacate the rate for attendant care services and remand for further proceedings and a redetermination of the market rate. In all other respects, the order is affirmed.
AFFIRMED IN PART and REVERSED IN PART.
SMITH, NIMMONS and MINER, JJ., concur.